Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
---In Para. [0011] L2-3 notice that the sentence is missing the numbers of “the commonly owned and co-pending applications” and a period ( . ) at the end of the sentence to complete the sentence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bouvier (FR 1511626).
Regarding claim 1, in making and/or using the device of Bouvier (FR 1511626), the device of Bouvier teaches in Figs. 1-6 (see at least Figs. 2 and 4-5) of a method of assembling a valve (see the ball valve of Figs. 1-6, in particular Figs. 4 and 6) comprising: inserting into a cavity (opening 5) of a valve body (body 1) two seats (two floating seat assembly 21/21’, notice in at least Fig. 1 that the valve uses two identical seats placed on opposite ends of the valve body) and two biasing members (two springs 23/23’) disposed between the valve body and the seats, such that the seats are separated by a first axial distance (Fig. 2 shows the seat in the operating position wherein the springs biases the valve seat away from the body and toward the valve member, the first axial distance is when the spring is not compressed but maintains the seat at a distance by virtue of the spring’s length and because it is between the seat and the body); inserting into the cavity of the valve body a flow barrier (valve member 6) with a first width greater than the first axial distance (notice that in order to provide an effective seal, a first width of the flow barrier must be greater than the first axial distance of the seat, otherwise the flow barrier would not be able to engage the seat to provide a seal as shown in at least Fig. 2, which in turn the flow barrier would not be able to compress the spring to the operating position as shown in at least Fig. 2 wherein the spring is slightly compress to provide a desired initial biasing/sealing force); moving the seats axially apart from each other using an installation tool comprising two rods (see the forked-shaped lever 34 comprising two prongs/rods which is capable of engaging the valve seat to retract the seat to allow to easily servicing of the valve, see at least Figs. 4-5), each rod comprising a radially extending arm (lugs 35) configured to engage one of the seats, such that the biasing members are compressed and the seats are separated by a second axial distance which is greater than or substantially equal to the width of the flow barrier (see Fig. 6, notice that by using the fork-shaped tool to retract the seat toward the valve body, a user is able to easily installing/uninstalling the valve member without the seats getting in the way); and moving the flow barrier to a position between the seats, such that the biasing members exert an axial force causing the seats to engage the flow barrier (once the valve member is secured within the valve body, seats can be released and the assembly is sealed, placing the seats in the operating position wherein the springs biases the seat toward engagement with the valve member to provide the desired initial biasing/sealing force at the valve member-seat interface to properly seal the valve, see Figs. 1-2). Thus, the device of the Bouvier meets all the limitations of claim 1.   
Regarding claim 8 and the limitation of the method of claim 1, wherein the biasing members comprise springs; the device of Bouvier meets this limitation with springs 23/23’ as shown in at least Figs. 1-4 and 6.   
Regarding claim 9 and the limitation of the method of claim 1, wherein the seats further comprise radially extending supports (see the radially extending surface of the circular recess 22 which partially houses and supports spring 23/23’ in the seat) and the biasing members are disposed between the supports and the valve body; the device of Bouvier meets this limitation as shown in at least Figs. 1-4 and 6.  
Regarding claim 10 and the limitation of the method of claim 1, wherein the valve body comprises recesses (see the recesses in the valve body 1 wherein the seats partially reside) and the step of moving the seats axially apart from each other comprises moving the seats into the recesses; the device of Bouvier meets this limitation as shown in at least Figs. 1-4 and 6.    
Regarding claim 11 and the limitation of the method of claim 1, wherein each of the seats comprises a radially extending surface (see the radial surface of the seat that engages the lugs 35 of the fork-shaped lever 34 in Fig. 4) and the arm of each rod comprises a shoulder (the radial surface of the lug 35 that engages the radial surface of the seat in Fig. 4) configured to engage one of the radially extending surfaces; the device of Bouvier meets this limitation as shown in at least Figs. 1-6.     

Regarding claim 12, the device of Bouvier (FR 1511626) teaches in Figs. 1-6 (see at least Figs. 2 and 4-5) of a valve assembly (see the ball valve of Figs. 1-6, in particular Figs. 4 and 6) comprising: a valve body (body 1) comprising a cavity (opening 5); a plurality of seats (two floating seat assembly 21/21’, notice in at least Fig. 1 that the valve uses two identical seats placed on opposite ends) disposed within the cavity, each seat comprising a radially extending surface (see the radial surface of the seat that engages the lugs 35 of the fork-shaped lever 34 in Fig. 4); a flow barrier (valve member 6); a plurality of biasing members (two springs 23/23’), each biasing member configured to exert an axial force on one of the seats; an installation tool comprising a plurality of rods (see the forked-shaped lever 34 comprising two prongs/rods which is capable of engaging the valve seat to retract the seat to allow to easily servicing of the valve, see at least Figs. 4-5), each rod comprising a radially extending arm (lugs 35) configured to engage the radially extending surface of one of the seats (lugs 35 are capable of engaging the radial surface of the seat to allow the seat to be pushed back to allow easier servicing of the valve member as shown in at least Figs. 4-6). Thus, the device of Bouvier meets all the limitations of claim 12. 
Regarding claim 13 and the limitation of the valve assembly of claim 12, wherein the biasing members comprise springs; the device of Bouvier meets this limitation with springs 23/23’ as shown in at least Figs. 1-4 and 6.     
Regarding claim 14 and the limitation of the valve assembly of claim 12, wherein the seats further comprise radially extending supports (see the radially extending surface of the circular recess 22 which partially houses and supports spring 23/23’ in the seat) and the biasing members are disposed between the supports and the valve body; the device of Bouvier meets this limitation as shown in at least Figs. 1-4 and 6.    
Regarding claim 15 and the limitation of the valve assembly of claim 12, wherein the valve body further comprises a plurality of recesses (see the recesses in the valve body 1 wherein the seats partially reside) and each of the seats is configured to be slidably disposed within one of the plurality of recesses; the device of Bouvier meets this limitation as shown in at least Figs. 1-4 and 6.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753